PER CURIAM.
Mark Bostrom petitions this court for a writ of habeas corpus. Bostrom claims that he was released from custody through no fault of his own and is entitled to credit for the period he should have been serving time in the Department of Corrections.
*1229We agree with the State that Bostrom is seeking post-sentence credit which is the responsibility of the Department of Corrections to administer. He must exhaust administrative remedies available to him before he seeks relief from this court.
The petition is dismissed without prejudice to refile after he has exhausted his administrative remedies.
PETITION DISMISSED WITHOUT PREJUDICE.
GRIFFIN, C.J., GOSHORN and PETERSON, JJ., concur.